

117 HR 2697 IH: 21st Century Transportation Workforce Development Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2697IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Langevin (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a task force on developing a 21st century surface transportation workforce, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Transportation Workforce Development Act.2.Task force on developing a 21st century surface transportation workforce(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish a task force on developing a 21st century surface transportation workforce (in this section referred to as the Task Force).(b)DutiesNot later than 12 months after the establishment of the Task Force under subsection (a), the Task Force shall develop and submit to the Secretary recommendations and strategies for the Department of Transportation to—(1)evaluate the current and future state of the surface transportation workforce, including projected job needs in the surface transportation sector;(2)identify factors influencing individuals pursuing careers in surface transportation, including barriers to attracting individuals into the surface transportation workforce;(3)address barriers to retaining individuals in surface transportation careers;(4)identify and address potential impacts of emerging technologies on the surface transportation workforce;(5)increase access for vulnerable or underrepresented populations, including women and minorities, to high-skill, in-demand surface transportation careers;(6)facilitate and encourage elementary, secondary, and post-secondary students in the United States to pursue careers in the surface transportation sector; and(7)identify and develop pathways for students and individuals to secure pre-apprenticeships, registered apprenticeships, and other work-based learning opportunities in the surface transportation sector of the United States.(c)ConsiderationsIn developing recommendations and strategies under subsection (b), the Task Force shall—(1)identify factors that influence whether young people and underrepresented populations, including women and minorities, pursue careers in surface transportation;(2)consider how the Department of Transportation, businesses, industry, labor, educators, and other stakeholders can coordinate efforts to support qualified individuals in pursuing careers in the surface transportation sector;(3)identify methods of enhancing surface transportation pre-apprenticeships and registered apprenticeships, job skills training, mentorship, education, and outreach programs that are exclusive to young people in the United States; and(4)identify potential sources of funding, including grants and scholarships, that may be used to support young people and other qualified individuals in pursuing careers in the surface transportation sector.(d)ConsultationIn developing the recommendations and strategies required under subsection (b), the Task Force may consult with—(1)local educational agencies (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) and institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and(2)State workforce development boards.(e)ReportNot later than 60 days after the submission of the recommendations and strategies under subsection (b), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing such recommendations and strategies.(f)Composition of task forceThe Secretary shall appoint members to the Task Force whose diverse background and expertise allow such members to contribute balanced points of view and ideas in carrying out this section, comprised of equal representation from each of the following:(1)Industries in the surface transportation sector.(2)Surface transportation sector labor organizations.(3)Such other surface transportation stakeholders and experts as the Secretary considers appropriate.(g)Period of appointmentMembers shall be appointed to the Task Force for the duration of the existence of the Task Force.(h)CompensationTask Force members shall serve without compensation.(i)SunsetThe Task Force shall terminate upon the submission of the report required under subsection (e).(j)DefinitionsIn this section:(1)Pre-apprenticeshipThe term pre-apprenticeship means a training model or program that prepares individuals for acceptance into a registered apprenticeship and has a demonstrated partnership with 1 or more registered apprenticeships.(2)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.; commonly known as the National Apprenticeship Act), that satisfies the requirements of parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on January 1, 2020).